Citation Nr: 0700607	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  97-34 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected low back disability.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) in the 
National Guard/United States Army Reserve from May 9, 1980 to 
October 20, 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  By that decision, the RO increased the 
rating to 20 percent (from 10 percent) for the veteran's 
service-connected low back disability and denied entitlement 
to a higher rating.  By an April 2005 decision, the Board, 
among other things, also denied an evaluation in excess of 20 
percent.  The veteran then filed an appeal to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2006, the veteran's representative and VA General 
Counsel filed a joint motion to vacate, in part, the Board's 
August 2006 decision.  Later that month, the Court granted 
the joint motion and remanded that part of the Board's 
decision that denied an award of a rating in excess of 20 
percent for the low back disability.  Although the 
August 2006 Court order did not explicitly vacate any part of 
the Board's April 2005 decision, it is clear from the order 
and the joint motion that the Court intended to have the low 
back disability issue re-adjudicated.  Thus, the Board 
concludes that the part of the April 2005 decision concerning 
the issue in question has been constructively vacated.

(In its April 2005 decision, the Board remanded to the RO a 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU).  Although the RO issued a 
supplemental statement of the case in August 2005, the RO 
subsequently retracted the supplemental statement of the 
case.  This was done by way of a September 2005 letter.  
Consequently, further action consistent with the Board's 
earlier remand is still required.  Given the award of a 
higher rating set out below, as the RO completes its work on 
the remanded TDIU issue, it should again address the TDIU 
claim in light of the 40 percent rating awarded for the low 
back disability.)


FINDING OF FACT

The veteran's service-connected low back disability is 
manifested by functional losses that equate to severe 
limitation of motion with forward flexion of the 
thoracolumbar spine to no worse than 30 degrees; and without 
evidence of ankylosis.


CONCLUSION OF LAW

The criteria for a 40 percent rating for service-connected 
low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2006); 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2005).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a February 2004 notice letter, 
the RO notified the veteran and her representative of the 
legal criteria governing her claim.  By a statement of the 
case (SOC) in November 1997, as well as multiple supplemental 
SOCs, the RO notified them of the evidence that had been 
considered in connection with her claim and the bases for the 
denial of her claim.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate her claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the February 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency, including from the military 
and from VA hospitals.  It would also make reasonable efforts 
to obtain relevant records not held by a Federal agency, such 
as from a state, private treatment providers, or employers.  
The RO also requested that the veteran identify any medical 
providers from whom she wanted the RO to obtain and consider 
evidence.  Additionally, the notice letters requested the 
veteran to submit medical evidence, opinions, statements, and 
treatment records regarding her disability.  The RO told the 
veteran that it was her responsibility to make sure that it 
received all requested records that were not in the 
possession of a Federal agency.  Consequently, the Board 
finds that the veteran has been put on notice to submit any 
pertinent evidence that she may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which [s]he [was] entitled."  Pelegrini 
v. Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  Additionally, the RO properly re-adjudicated the 
claim in September 2004, which followed the February 2004 
notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  While the notice did not refer to criteria for 
assigning an effective date, see Dingess v. Nicholson, 
19 Vet. App. 473 (2006), this question is not before the 
Board and is not raised by the Board's order set forth 
herein.  Consequently, a remand of the disability rating 
issue is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Cincinnati, Ohio, and the VA Outpatient Clinic (VAOPC) in 
Columbus, Ohio.  Records from the Social Security 
Administration have also been obtained.  Additionally, in 
April 1997, September 1997, June 2000, and November 2002, the 
veteran was provided VA examinations in relation to her 
claim, the reports of which are of record.  Furthermore, the 
veteran was afforded a hearing before the Board in 
November 2004, the transcript of which is also of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of her 
claim on appeal that need to be obtained.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran filed her claim for an increased rating 
in March 1997.

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The veteran's primary complaint with regard to her low back 
disability has been pain in her low back.  She asserts that 
the pain makes it difficult to walk or stand and that is 
affects her daily activities.  As such, the veteran contends 
that her low back disability should be rated higher than the 
currently assigned 20 percent.

The Board notes that, during the pendency of the appeal and 
effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  67 Fed. Reg. 54,345-49 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003)).  Thereafter, effective September 26, 2003, 
the rating schedule for evaluation of that portion of the 
musculoskeletal system that addresses disabilities of the 
spine was revised.  68 Fed. Reg. 51,454-56 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2006)).

VA must consider the veteran's lumbar spine claim under each 
set of criteria, with consideration of revised criteria no 
sooner than the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on 
other grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. 
App. 111, 116-19 (1997).  See also VAOPGCPREC 3-2000 
(Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
RO has considered the veteran's claim in light of the former 
and revised criteria, and in the March 2004 supplemental SOC, 
the RO provided notice to the veteran of the revised 
criteria.

Prior to either regulation change, the veteran's lumbar spine 
disability was evaluated as 20 percent disabling under 
Diagnostic Code 5295 for lumbosacral strain.  See 38 C.F.R. 
§ 4.71a (2003).  Diagnostic Code 5295 provided for a 
20 percent rating for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilaterally, in the standing position.  A 40 percent rating 
was warranted for severe lumbosacral strain, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or some of the above with abnormal mobility on 
forced motion.  A 40 percent rating was the maximum rating 
under this diagnostic code.  38 C.F.R. § 4.71a (Diagnostic 
Code 5295) (2003).

In addition, Diagnostic Code 5289 provided for a 40 percent 
rating for favorable ankylosis and a 50 percent rating for 
unfavorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71a 
(Diagnostic Code 5289) (2003).  Diagnostic Code 5292 provided 
for a 20 percent rating when there is moderate limitation of 
motion of the lumbar spine and a 40 percent rating when there 
is severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a (Diagnostic Code 5292) (2003).  
Furthermore, under Diagnostic Code 5293, a 40 percent rating 
was warranted for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  A 60 percent 
rating was warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a (Diagnostic 
Code 5293) (2002).  These are the maximum ratings under those 
diagnostic codes.

As noted above, effective September 23, 2002, VA revised the 
criteria for evaluating intervertebral disc syndrome under 
38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003).  Those 
changes were largely incorporated into the current version of 
38 C.F.R. § 4.71a (Diagnostic Code 5243) (2006).  Under these 
provisions, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2003).  With incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, a 40 percent rating was 
assignable.  With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months, a 60 
percent rating was assignable.  60 percent is the maximum 
rating.  Id.  

Note (1), which follows the rating criteria states:  For 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Under Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  (In this case, the 
veteran is not service connected for any disc disease, so 
these criteria are not helpful to her claim.)

Under the current version of the General Rating Formula for 
Diseases and Injuries of the Spine (Diagnostic Codes 5235-
5243), the veteran's lumbar spine disability has been rated 
under Diagnostic Code 5237 for lumbosacral strain.  The 
General Rating Formula provides that with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, a 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent rating is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  Finally, a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a (Diagnostic Code 5237) (2006).

Following the rating criteria, Note (1) provides:  Evaluate 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  Id.

Note (2):  (See also Plate V.) [With respect to the lumbar 
spine]--For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Id.

After a review of the medical evidence, the Board finds that 
the evidence supports the assignment of a 40 percent rating 
under the revised Diagnostic Code 5237.  As noted above, a 40 
percent disability rating is appropriate where forward 
flexion of the thoracolumbar spine is 30 degrees or less.  A 
March 2004 treatment record from the Cincinnati VAMC reveals 
range of motion testing resulting in flexion to 30 degrees, 
left lateral flexion to 20 degrees, and right lateral flexion 
to 30 degrees.  Mild low back spasm was shown and the 
examination was limited due to pain.  Because forward flexion 
of the veteran's thoracolumbar spine was limited to 


30 degrees, her low back disability meets the objective 
criteria for the 40 percent evaluation under the revised 
criteria, which also reflects "severe" limitation of motion 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

A rating higher than 40 percent is not warranted under the 
revised criteria because ankylosis has not been shown by VA 
examination or evidenced in VA treatment records.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5237) (2006).  The 40 percent rating 
takes into account any pain and accompanying functional loss, 
to include problems with prolonged walking or standing due to 
pain.  The clinical evidence does not suggest that the 
veteran's disability approximates the level of impairment 
required for unfavorable ankylosis of the entire 
thoracolumbar spine and a 50 percent rating.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.

Additionally, no associated objective neurologic 
abnormalities have been shown by the clinical evidence.  This 
includes the absence of bowel or bladder impairment.  
Additionally, as noted above, the veteran is not service 
connected for disc disease.  As such, the Board cannot assign 
a separate rating in this regard.

The Board also finds that the evidence supports the 
assignment of a 40 percent rating under the former Diagnostic 
Code 5292.  As noted above, under the former criteria, a 40 
percent disability rating is appropriate when there is severe 
limitation of motion of the lumbar spine.  Although 
limitation of motion of the veteran's lumbar spine is often 
shown to be moderate, severe limitation of motion has been 
demonstrated.  As noted above, the May 2004 treatment record 
indicates forward flexion to just 30 degrees.  That figure 
represents a two-thirds reduction in flexion from full range 
of motion.  See 38 C.F.R. § 4.71a (Plate V).  This amount of 
loss supports a finding of severe limitation of motion 
concerning the veteran's low back disability.  Consequently, 
a 40 percent evaluation is warranted under the former 
criteria.

A rating higher than 40 percent is not warranted under the 
former criteria.  The Board notes that a 40 percent is 
already the maximum rating under Diagnostic 


Codes 5292 and 5295, for which the veteran has now been 
evaluated.  Because ankylosis has not been shown by the 
evidence, a 50 percent rating under Diagnostic Code 5289 is 
not warranted.  Consequently, a higher rating is not 
warranted under the former criteria, even with consideration 
of pain and any accompanying functional loss.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a (Diagnostic Codes 5289, 5293, 
5295) (2002); DeLuca, 8 Vet. App. at 204-7.

As reported above, with respect to the former and revised 
rating criteria relating to intervertebral disc syndrome, the 
veteran is not service connected for that disability.  The 
issue of intervertebral disc syndrome has not been 
adjudicated.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the low back disability reflects so exceptional 
or unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2006).  In this case, there is no 
evidence showing that the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the evaluation assigned), or frequent periods of 
hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the Board finds that a 40 percent rating, but no 
higher, is warranted for the veteran's low back disability 
under either the former criteria of Diagnostic Code 5292 or 
the revised criteria of Diagnostic Code 5237.  The 
preponderance of the evidence is against a higher rating; 
therefore, the benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




ORDER

A 40 percent rating for a low back disability is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.

(When completing its work pursuant to the Board's April 2005 
remand of a TDIU claim, the RO should consider this award.  
See discussion in the introduction, supra.)



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


